Order entered March 25, 2013




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-13-00206-CV

                        DONAL R. SCHMIDT, ET AL, Appellants

                                            V.

                        COLIN RICHARDSON, ET AL, Appellees

                     On Appeal from the 134th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-12-06318

                                         ORDER
       We GRANT appellants’ March 20, 2013 motion for an extension of time to file a brief.

Appellants shall file their brief on or before April 15, 2013. We caution appellants that no

further extension of time will be granted in this accelerated appeal absent extraordinary

circumstances.


                                                   /s/   CAROLYN WRIGHT
                                                         CHIEF JUSTICE